﻿On behalf of my delegation,
Sir, I take pleasure in extending to you our heartfelt
felicitations on your election to the presidency of the
General Assembly at its fifty-first session. We in the
Philippines and in the Association of South-East Asian
Nations (ASEAN) derive special gratification from
congratulating you, a citizen of an ASEAN country, on this
great honour.
The Philippines pays tribute to Secretary-General
Boutros Boutros-Ghali, who has led our Organization in the
most difficult circumstances.
I must beg your indulgence, Mr. President, and that of
our colleagues to speak briefly about recent events in my
country, developments which we consider historic, opening
a bright new chapter in the history of the Philippines.
Exactly a month ago, on 2 September, the Philippine
Government and the Moro National Liberation Front
(MNLF), which had waged a rebellion for more than a
quarter of a century, signed an agreement ending the
conflict in Mindanao and establishing a zone of peace and
development in that island-region.
On 9 September, Professor Nur Misuari, leader of
the MNLF, ran for and was elected to the office of
Governor of the Autonomous Region of Muslim
Mindanao, which is, by virtue of a plebiscite, composed
of four provinces in which Muslim Filipinos are in the
majority.
At the same time, in accordance with the 2
September agreement, the Southern Philippines Council
for Peace and Development is being organized under the
leadership of the MNLF to help promote peace and
development in 14 provinces and nine cities in the
southern Philippines. Thus has the Philippines opted for
national reconciliation as the only true road to peace and
development.
Here, I pay tribute and give thanks to the
Organization of the Islamic Conference (OIC), and to the
OIC’s Committee of Six on the Situation of the Muslims
in the Southern Philippines, under the wise and vigorous
leadership of Indonesia and with the especially active
involvement of Libya, for guiding us along that road
towards the goal which we have now achieved.
I mention this because I know that what is
essentially a domestic development in the Philippines
finds resonance in other places and in the world at large.
We all know only too well that conflicts arising
from ethnic and cultural differences are not unique to the
Philippines. But just as the Mindanao conflict was not
unique, neither was the process of reconciliation that


ended it. We consider the settlement in Mindanao a
reflection of the salutary trend towards peace and
reconciliation in the world, as well as a modest contribution
to it.
In South Africa, the racist abomination that was
apartheid has been abolished, and a multiracial Government
based on the rule of the majority and the rights of the
minority has been put in place, lending new stability to
southern Africa.
In the Middle East, nations in contention agreed to
take the road of peace. Regrettably, recent events have
shown that the road is still strewn with obstacles. We retain
the faith that these obstacles are surmountable with good
will and a firm conviction that peace must not be destroyed
again in a land so revered by people of many faiths. Our
most fervent prayers go to the leaders and nations involved
that they may soon return to the path of mutual
understanding, reconciliation, justice and peace, for both the
Palestinian and the Israeli peoples.
In Bosnia and Herzegovina, we can at least hope that
the Dayton accords, as well as the 14 September and
subsequent elections, will put behind us the singular horror
of “ethnic cleansing” and lead to a situation where different
ethnic groups can live once again in peace and tolerance.
In this hemisphere, the Government of Guatemala and
armed dissidents have achieved an accord of security and
justice.
In our own region of South-East Asia, we look
forward to the completion of a new Constitution by
Myanmar that will provide a place in the nation’s political
life for the nationalities that have for so long been in
rebellion and for political groups of many persuasions.
Unfortunately, inter-ethnic conflicts in far too many
places continue to inflict suffering on innocent people —
notably, for example, in Rwanda and Burundi.
Around the world, simmering beneath the surface, are
grievances arising from growing disparities in economic
well-being and social status within States and nations.
However, on a global scale, there is a clear trend towards
reconciliation and tolerance. As it is within nations, so is it
between nations. We may be witnessing a new era, one not
only of relative peace but also of close cooperation in
dealing with the global challenges of today.
The cold war has ended, and with it the deadly
reality of armed confrontation between nuclear-armed
blocs.
Even the old North-South economic divide is being
subsumed in a new global trading regime and in regional
economic arrangements, such as the Asia-Pacific
Economic Cooperation, in which the interests of both
developed and developing countries are taken into
account. These developments in reconciliation and
cooperation give us hope that mankind can find the will
to work together in meeting the old and new challenges
that confront the world as a whole.
I see six major challenges that are central to the
future welfare and the very survival of mankind.
The first has to do with the surfeit of weapons that
continues to plague the world, particularly the continued
deployment and development of nuclear arms and other
weapons of mass destruction, the expanding volume of
the traffic in conventional arms and the continued
production and persistent use of especially injurious
devices of war.
The second lies in the potential for conflict over
maritime jurisdictions and resources and the need for
stable maritime regimes. Another is mankind’s continuing
assault on the environment, putting into question the
sustainability of the world’s development. Yet another
challenge is the need to maintain the momentum of the
liberalization of international trade while cushioning
weaker nations and vulnerable sectors of society from its
undesirable effects. The fifth challenge is the necessity of
ensuring human welfare and dignity within the nation-
State and within society. The sixth and last is the growing
menace of organized criminal gangs purveying terror,
deadly weapons, illicit drugs, indentured labour, and the
bodies of our women and children across international
borders.
We have made significant progress in the control of
arms; but the world remains a dangerous place, and much
work remains to be done. We have extended indefinitely
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT). Many of us have signed the Comprehensive
Nuclear-Test-Ban Treaty that the General Assembly
adopted last month. But we should not stop there, for
these are but steps on the road towards complete nuclear
disarmament. We continue to call upon the nuclear-
weapon States to take seriously their commitment under
2


Article VI of the NPT to negotiate in good faith the
abolition of nuclear weapons.
Towards this end, the Philippines once more joins the
call for the parties to the NPT to draw up an international
convention prohibiting the use and threat of use of nuclear
weapons. As another step, we reiterate the call for the
conclusion of an international convention against the
production and stockpiling of fissile materials.
Sir, last December in Bangkok, your Prime Minister
and my President, together with the Heads of Government
of the eight other countries of South-East Asia, signed the
South east Asia Nuclear Weapon-Free Zone Treaty. We
urge the nuclear-weapon States to commit themselves to
respect this Treaty’s provisions by adhering to its protocol.
Together with the Treaty for the Prohibition of Nuclear
Weapons in Latin America and the Caribbean (Treaty of
Tlatelolco), the South Pacific Nuclear Free Zone Treaty
(Treaty of Rarotonga), the Pelindaba Text of the African
Nuclear-Weapon-Free Zone Treaty, and that for Antarctica,
the South-East Asian Treaty is a major step towards a
southern hemisphere free of nuclear weapons. We support
the political linkage among these nuclear-free zones, as was
recently proposed.
Of particular concern to us is the unacceptably large
number of innocent persons, including a disproportionate
number of young children, killed or maimed by landmines.
The Philippines has ratified the Convention and its Protocol
restricting the use of excessively injurious weapons,
landmines, booby traps and similar devices. We have joined
the move towards a global ban on anti-personnel mines.
In this spirit, President Ramos while on a visit last
December to Cambodia, a country ravaged by landmines,
ordered the immediate destruction of the Claymore mines
which were then still in the inventory of the armed forces
of the Philippines. Compliance with the President’s
instructions has been completed.
Another potential threat to global and regional peace
and security has been the developing scramble for
jurisdiction, resources and strategic position in the world’s
oceans. This has been strongly evident in the situation in
the South China Sea, which for the most part is surrounded
by South-East Asian States.
Fortunately, the international community has had the
collective wisdom to agree on a set of rules, primarily in
the United Nations Convention on the Law of the Sea, to
govern the use of the sea. Not least, the Convention
subjects maritime jurisdictions to the rule of law, defining
the nature and limits of those jurisdictions and providing
the legal framework for their establishment and for
negotiating settlements where they overlap.
The world is threatened not only by weapons of war
and by disputes over territory, but also by mankind’s
assault on the world’s fragile environment. The
Philippines is firmly committed to the protection of the
environment within its national jurisdiction.
Environmental protection is a vital consideration in the
approval of major development projects. We shall
conserve the ecological integrity of the Philippines
exclusive economic zone as well as of its internal waters.
As an archipelagic country whose exclusive economic
zone extends to a portion of the South China Sea, the
Philippines places particular importance on preserving the
ecological integrity of that body of water, and would
welcome the sharing of knowledge and experience gained
from efforts to protect the environment in similar bodies
of water elsewhere in the world.
A potential threat to the environment arises from the
growing use of nuclear energy in the generation of
electricity. This growth has been particularly rapid in East
Asia, producing nuclear waste with corresponding
rapidity. While nuclear power is relatively clean as a
source of energy, accidents in the operation of nuclear
plants and in the disposal of nuclear waste can cause
devastation for the environment as well as for human
lives. Equally damaging is the reckless manner in which
decommissioned nuclear power plants and nuclear-
powered vessels are discarded. It is time for the
international community to address this burgeoning
problem with the seriousness and urgency that it deserves.
Last May, President Ramos proposed the possible
organization of ASIATOM, an international body to look
into this concern in East Asia and to devise measures to
deal with it.
Along with the breakup of empires, the dissolution
of hostile alliances, and the spread of the spirit of
reconciliation within and between nations, one salutary
global development in recent years has been the
establishment of an international trading regime based on
the increasingly free exchange of goods and services. This
development was made possible by the embrace by nearly
all the world of market forces as the most efficient way
of creating wealth for the world’s people.
The efficacy of this principle of international
economic relations has been demonstrated in South-East
3


Asia, where countries have opened up their markets to one
another, through the Free Trade Area of the Association of
South-East Asian Nations, and to the world for the benefit
of all. Next month the Philippines will have the honour of
hosting the annual meeting of the Asia-Pacific Economic
Cooperation Council (APEC), including an informal
meeting of leaders of the 18 participating economies on the
Pacific rim.
At that meeting, we will consolidate plans of
individual APEC economies into a coherent Manila action
plan for APEC that will free up and ease trade, and that
will attain the target set for free trade by the year 2010 for
the developed participants and by 2020 for the developing
economies. The plan includes ways of engaging in
economic and technical cooperation, particularly in order to
help the less developed economies to adjust to the free-
trade regime envisioned in APEC.
A few weeks after the APEC meeting, the first
Ministerial Meeting of the World Trade Organization, to be
held in Singapore, will review the implementation of the
Uruguay Round agreements and seek to develop a work
programme to sustain the momentum of global trade
liberalization through further negotiations on specific
sectors.
The Philippines is strongly committed to the opening
up of its economy. In affirming this basic policy of our
country, we must ask our economic partners, particularly
the developed ones, to desist from circumventing their own
commitments to a free international trading regime by
providing subsidies to their uncompetitive sectors and by
extending them protection in the guise of labour rights or
environmental conservation. We must reject this kind of
tactic.
We must also urge that the subject and object of
development — human beings, their welfare and dignity —
not be overlooked. We also believe that the status of
women is central to both economic growth and human
development. The Philippines therefore calls upon all of us
to carry out effectively and in full the Platform of Action
adopted by the Fourth World Conference on Women and to
devote adequate resources to make this possible.
In accordance with our convictions on the status and
rights of women, validated at the Beijing conference, the
Philippines has actively pressed for international action to
combat those scourges that plague the human race: violence
against women and trafficking in women and children.
Because of the international dimension of these blights on
the human condition, the United Nations and the
international community must keep them high on the
international agenda until the human race is freed of
them. The Philippines and other countries similarly
situated have a special concern for women migrant
workers because of their peculiar vulnerability to violence
and abuse.
The Philippines’ stand on the rights of women and
children rests on our people’s deep conviction of the
inherent sacredness of the rights of all human persons,
families and communities everywhere on this planet —
their rights to freedom, dignity, participation in their own
governance and to development.
Our lives, our well-being and our rights are
constantly threatened by the activities of transnational
criminal gangs. Some of these gangs traffic in drugs.
Some steal and smuggle cars. Some deal in the illicit
buying and selling of arms. Others engage in terror for a
variety of causes. Still others traffic in women, children,
or people eager for work.
The Philippines is prepared to consider the draft
convention proposed by Poland on measures to combat
organized crime. We commend Poland for this timely
initiative.
The United Nations is the keystone of mankind’s
efforts on behalf of disarmament, the rule of law in the
world’s oceans, the preservation of the Earth and its
environment, economic and social development, the fight
against organized crime, and the protection of human
rights. Because of its central and growing importance in
human affairs, the Philippines firmly believes that the
United Nations must be constantly renewed and
invigorated to enable it to respond to the challenges that
face each generation.
The Philippines favours the enlargement of the
Security Council’s permanent membership through the
addition of countries that are politically and economically
able and willing to assume the responsibilities of such
membership. At the same time, we believe in greater
representation on the basis of equitable geographical
distribution. The various innovative proposals now on the
table deserve close examination. But the issue of
membership cannot be considered in isolation; it has to be
addressed in the context of reform of the Security
Council — reform towards greater transparency and
democracy of its working methods and reform towards a
more balanced relationship with the General Assembly,
4


which must retain pre-eminence in the affairs of the United
Nations.
However, no structural changes in the United Nations
will be effective unless it is assured of the necessary flow
of financial resources. Our Organization, no matter how
much reform takes place, can function effectively only if it
knows with reasonable certainty whether and when it can
pay its staff and meet the other obligations arising from
operations that, after all, are mandated, often unanimously,
by the Member States themselves.
Simple mathematical calculations will demonstrate that
the financial crisis of the United Nations cannot be eased
unless we all comply with the financial obligations that we
freely undertook. We must pay our dues in full, on time
and without conditions. Specifically, the United Nations can
rest on fairly stable financial foundations if all of us pay
our contributions to the regular budget for each year by the
end of January of that year.
The Philippines favours a revision of the scale of
assessments for United Nations contributions so as to
reflect current political and economic circumstances.
However, logic and consistency dictate that similar
adjustments be made in the shares of the countries affected
in the capitalization of the international financial
institutions, including the World Bank and regional
development banks such as the Asian Development Bank.
The world’s peace, stability and progress, and the
welfare and dignity of its inhabitants, depend in large
measure on the United Nations — not on the Secretary-
General or the Secretariat alone. Although their role is
crucial, they depend above all on us, the Member States,
which, together with our peoples, make up the United
Nations. We are the United Nations. Let us make it work.


